Order entered August 19, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00471-CR
                             No. 05-21-00472-CR

                    JEWELL LEE THOMAS, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F18-31413-T & F18-10610-T

                                   ORDER

      We REINSTATE these appeals.

      We abated for the appointment of counsel. On August 12, 2021, the clerk’s

records were filed containing, among other things, the appointment. We DIRECT

the Clerk of the Court to list LaToya Blakely as counsel for appellant in these

appeals. All future correspondence shall be sent to Ms. Blakely at 6505 W. Park

Blvd, Ste 306 PMB 290, Plano, Texas 75093-6212.
      The reporter’s record was due July 26, 2021. That same day, the Court

received the requests of Crystal Carey and Vearneas Faggett for extensions of time.

Both requests indicate there are other court reporters preparing parts of the record

and that there is no official court reporter for the 283rd Judicial District Court.

      These appeals cannot proceed without a reporter’s record. and there is no

official court reporter to coordinate the filing of the record. Therefore, we ORDER

the trial court to hold a hearing, at which all court reporters who have taken a

portion of the record in these cases are present, to determine (1) the names and

addresses of all court reporters preparing portions of the record for these appeals;

(2) which court reporter shall be responsible for filing the complete reporter’s

record; (3) when the reporter’s record will be completed; and (4) what steps need

to be taken to ensure the record is filed by that date.

      The trial court shall make its findings concerning the reporter’s record in

writing. The findings shall be filed in a supplemental clerk’s record no later than

September 13, 2021. A supplemental reporter’s record of the hearing shall also be

filed no later than September 13, 2021.

      The Court will defer ruling on the requests of Ms. Carey and Ms. Faggett

until the supplemental records are received.

      We DIRECT the Clerk to send copies of this order to the Honorable Lela

Mays, Presiding Judge, 283rd Judicial District Court; to Felicia Pitre, Dallas
County District Clerk; to Crystal Carey, deputy court reporter, 283rd Judicial

District Court; to Vearneas Faggett, deputy court reporter, 283rd Judicial District

Court; and to counsel for all parties.

      We ABATE the appeals to allow the trial court an opportunity to comply

with this order. They will be reinstated when the supplemental records are filed or

the Court deems it appropriate to do so.


                                            /s/    LANA MYERS
                                                   JUSTICE